Order entered December 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00835-CV

                   ECLAT PRIVATE EQUITY, INC. ET AL, Appellants

                                               V.

                                 HASSAN PARSA, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-05093

                                           ORDER
       We GRANT apellants’ December 6, 2013 second motion to extend time to file

appellants’ brief and ORDER appellants to file their brief no later than February 5, 2014.

Appellants are cautioned that no further extensions will be granted absent exigent circumstances.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE